         Case 1:18-cv-07489-VSB Document 23 Filed 08/22/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007


                                                              August 22, 2019

By ECF
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Natural Resources Defense Council, Inc. v. U.S. Environmental Protection Agency,
               No. 18 Civ. 7489 (VSB)

Dear Judge Broderick:

       This Office represents the U.S. Environmental Protection Agency (“EPA”) in the above-
referenced matter. Pursuant to the Court’s Order dated June 25, 2019, ECF No. 21, the parties
submit this joint status letter. In addition, for the reasons set forth below, the parties respectfully
propose that they be directed to submit a further joint status letter, to be filed no later than
September 27, 2019, and that the scheduling of any initial conference or case management
deadlines be postponed in the interim.

        Plaintiff Natural Resources Defense Council commenced this action pursuant to the
Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), seeking certain records related to the
pesticide tetrachlorvinphos. In accordance with the schedule set forth in the parties’ October 25,
2018 joint status letter, and applying the list of potential custodians, date ranges, and search
terms agreed upon by the parties, EPA identified approximately 3,000 potentially responsive
records. The agency has now completed its review of more than 2,400 potentially responsive
records. Pursuant to an agreement between the parties, as described in their April 24, 2019 joint
status letter, EPA anticipates that it will review the remaining records during the next five weeks,
and that it will finish processing the remaining records and produce any responsive, non-exempt
records on or before September 24, 2019.1 In anticipation of the production schedule
concluding, Plaintiff has proposed that EPA provide a draft index of the records the agency is
withholding in full pursuant to any FOIA exemptions. The parties respectfully propose that, if
their request to submit an additional status letter next month is granted, they will include further
detail on the status of this proposal in next month’s letter.


1
 Under the parties’ agreement, the processing schedule runs through October 17, 2019. However,
EPA anticipates that it can complete its processing of the remaining records in little over one
month, and instead proposes, with Plaintiff’s consent, making a final production on September 24,
2019, rather than an interim production on September 17, and a final production on October 17,
2019.
          Case 1:18-cv-07489-VSB Document 23 Filed 08/22/19 Page 2 of 2
 Page 2 of 2



        Accordingly, the parties propose the filing of a further status letter advising the Court on
the status of the production and any draft index, to be filed no later than September 27, 2019, and
the postponement of any initial conference or case management deadlines in the interim.

       I thank the Court for its consideration of this request.

                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                              By: /s/ Natasha W. Teleanu
                                                  NATASHA W. TELEANU
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2528
                                                  E-mail: Natasha.Teleanu@usdoj.gov
